Citation Nr: 0417083	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to a rating in excess of 30 percent for tinea 
pedis and tinea unguium.

3.  Entitlement to an earlier effective date than December 2, 
1994 for award of service connection for tinea pedis and 
tinea unguium.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran provided testimony at an April 2001 
videoconference hearing before a Member of the Board of 
Veterans' Appeals (Board) who is no longer employed at the 
Board.  He was given the opportunity to attend a new hearing 
before a Veterans Law Judge, but chose not to have an 
additional hearing.  A transcript of the hearing is of 
record.

In June 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.

Additionally, in a February 2003 decision, the RO denied the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  He was notified 
of the denial of his claim in February 2003.  In April 2003 
the veteran's notice of disagreement (NOD) was received.  By 
letter dated in May 2003, the RO noted receipt of the 
veteran's NOD.  Because no Statement of the Case (SOC) has 
been provided on the issue of entitlement to TDIU, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a SOC.  The 
Board must remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a SOC on the issue).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The evidence reveals that pes planus pre-existed the 
veteran's active military service and was not aggravated 
during service.

3.  The rating criteria for evaluating skin disabilities were 
changed during the course of this appeal.  Neither version of 
the criteria is more favorable to the veteran.

4.  Tinea pedis and tinea unguium are not characterized by 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or shown to be exceptionally 
repugnant.  

5.  Tinea pedis and tinea unguium are not productive of more 
than 40% of the entire body being affected or more than 40% 
of the exposed area being affected or near constant systemic 
therapy.  

6.  The veteran filed a claim for a foot disorder in 
September 1992.  The RO in a December 1992 rating decision 
denied service connection for a foot fungus disorder (tinea 
pedis and tinea unguium).  

7.  The veteran did not appeal the December 1992 rating 
decision and that rating action is final.

8.  A request to reopen the claim of service connection for a 
foot fungus disorder (tinea pedis and tinea unguium) was 
received on December 2, 1994. 

9.  The Board in November 1997 found that new and material 
evidence had been presented and reopened and remanded the 
claim for service connection for foot fungus for additional 
development.
  
10.  Service connection for tinea pedis and tinea unguium was 
granted by rating action in June 1998, and made effective 
from December 2, 1994.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).

2.  The criteria for a rating in excess of 30 percent for 
tinea pedis and tinea unguium have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (effective prior to, and 
subsequent to August 30, 2002).

3.  Entitlement to an effective date earlier than December 2, 
1994, for an award of service connection for tinea pedis and 
tinea unguium is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.

By virtue of the information contained in the discussion in 
the June 1998, March 1999, and February 2003 rating 
decisions, the December 1998, August 2000, and December 2000 
statements of the case, and the April 2002, and February 2003 
supplemental statements of the case, the veteran and his 
representative were notified of the information necessary to 
substantiate his claims and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

The United States Court of Appeals for Veterans Claims has 
recently held, in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), that a notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for service connection for foot 
fungus in December 1994; foot pain in February 1995; and, an 
increased rating for tinea pedis and tinea unguium in October 
1999.  The veteran also filed a claim for an earlier 
effective date for tinea pedis and tinea unguium in July 
1998.  

Service connection for tinea pedis and tinea unguium was 
granted in a rating decision in June 1998; an earlier 
effective date for service connection for tinea pedis and 
tinea unguium was denied in a rating decision in December 
1998; service connection for pes planus was denied in a 
rating decision in March 1999; and, an increased rating for 
tinea pedis and tinea unguium was denied by rating action in 
December 1999.  

While the veteran was not provided with a VCAA letter prior 
to the initial decisions, the Board finds that the timing of 
the claims (December 1994, February 1995, July 1998, and 
October 1999), and initial rating decisions (June 1998, 
December 1998, March 1999, and December 1999) made it 
infeasible to provide notice required by the VCAA (enacted in 
November 2000) prior to the initial RO decisions.    
 
By Remand in June 2001, the veteran was informed of the laws 
pertaining to the VCAA.  In addition he was advised as to his 
due process rights with respect to his claims, was told what 
was needed to support his claims and was told what medical 
evidence (VA and private) would support his claims.  He was 
told that VA had obtained service medical records and private 
medical records.  By RO letter dated in September 2001, he 
was also told where to send additional information.    

Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, and private treatment 
records. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Significantly, the 
Court took "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June and 
September 2001 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and 
supplemental statements of the case were provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error.  

The veteran has been advised as to his due process rights 
with respect to his claim.  He was told what was needed to 
support his claim.  He was informed as to what additional 
information or evidence was still needed from him and he was 
told that VA had obtained service medical records and private 
medical records.  Further, all medical records identified by 
the veteran have been associated with the claims file. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


Background   The service medical records reflect that on his 
1966 service entrance examination, the veteran was diagnosed 
with pes planus.  The veteran was seen on several occasions 
with complaints of pain in the arches of his feet, open 
lesions, and skin infections.  In December 1967 he was 
referred to the podiatry clinic because of complaints of pain 
in his feet upon exercising and a rash on the bottom of the 
foot.  It was noted that he had had some kind of skin 
infection and was hospitalized for 21 days for this problem.  
He also reported changes in the arch of his feet and stated 
that he had had his feet in cast for 4 months.  Examination 
at the podiatry clinic revealed a small open lesion on the 
right foot.  No other foot problem was found.  In January 
1968 he was again seen at the podiatry clinic for foot 
problems.  A history of old right foot trauma, 2 years ago, 
was noted.  He had reportedly been hospitalized 6 months ago 
for foot problems and had been issued a right foot cast at 
that time.  The examiner noted that examination of the right 
foot revealed no abnormality with the exception of mild pes 
planus.  X-ray examination of the right foot was negative.  
The impression was residual pain of the right foot from old 
trauma.  He was issued elastic ankle and arch support.  The 
June 1969 discharge examination was negative for any findings 
or diagnosis of pes planus.

In September 1992 the veteran filed a claim for service 
connection for a foot disorder.  By rating action in December 
1992, service connection was denied for a foot fungus 
disorder.  The veteran was notified of this decision by a 
January 1993 letter.  He failed to appeal this rating action 
and it became final.

The veteran filed a claim to reopen his claim for a foot 
fungus disorder on December 2, 1994.  

The Board in November 1997 found that new and material 
evidence had been presented and reopened and remanded the 
claim for service connection for foot fungus for additional 
development.  

In a February 1998 VA examination, the examiner noted 
dyshidrosis on the plantar surface of both feet and oncolysis 
of the toenails.  The diagnosis was tinea pedis and tinea 
unguium.  

This examination was determined to be inadequate as it failed 
to offer a medical opinion as requested by the RO.  
Subsequently in a May 1998 addendum to the examination, the 
examiner noted the following:

After reviewing the patient's folder, it 
is ascertained that he did have foot 
fungus that was related to foot problems 
that he incurred during the service.  By 
history he had foot fungus in the 
service. 

In a rating decision in June 1998, the RO granted service 
connection for tinea pedis and tinea unguium.  A 10 percent 
rating was assigned from December 2, 1994, the date the 
veteran's reopened claim was received by the RO.

In July 1998 the veteran requested an earlier effective date 
for service connection for tinea pedis and tinea unguium, 
noting that he had filed his original claim in October 1992.

In a September 2000 VA examination, the physician noted that 
the veteran had had multiple problems with his feet since 
service, including swelling and breakdown of skin on the 
soles of the feet.  He had been seen by podiatrists and 
dermatologists in the past and had been prescribed various 
topical anti-fungal creams, which were not very effective. 
His toenails had been removed.  The examiner noted a moderate 
amount of bilateral erythema on the soles of his feet, as 
well as a significant amount of subungual debris under his 
toenails, with some erythema and mild scaling on the side of 
his feet.  The diagnosis was tinea pedis and tinea unguium. 

The veteran testified at an April 2001 videoconference 
hearing that he experienced ulcerations of the bottom side of 
his feet at least twice a week.  He also stated that he did 
not have any foot problems prior to service.  During basic 
training he had some foot pain, which he had attributed to 
his boots.  He did not learn that he had flat feet until 
after service.  

The Board remanded these claims in June 2001, noting in 
particular that the claims should be considered in the 
context of the recently enacted VCAA.

In a statement in October 2001 the veteran reported that he 
had no further evidence to submit.

In March 2002 VA skin and foot examinations, the examiners 
reviewed the claims file.  The veteran complained of constant 
burning, itching, and pain of the feet.  He regularly 
underwent surgical removal of his nails and debridement of 
the feet.  His daily activity was severely limited by pain in 
his feet, which also frequently interfered with his sleeping.  

The skin examiner noted full nail involvement of the 
bilateral great toes, which were dystrophic and 
hypherthrophic.  There was onycholysis, scaling and fissuring 
of the plantar aspects of both feet with multiple vesicles.  
Previous fungal cultures of both feet and toenails were 
positive.  The diagnosis was tinea unguium and tinea pedis as 
well as dishydrotic eczema of the feet, which had been 
constant since the veteran's military service.

The foot examiner noted that the veteran reported foot pain 
after standing on his feet for long periods of time in 
service.  It was noted that the records revealed that he 
entered service with flat feet.  He presently had daily 
aching in the feet on standing.  This was across the forefoot 
and back to the ankles with aching going up the back of the 
legs bilaterally.  He had some soreness in his heels over the 
Achilles tendons.  His feet felt tired.  He received 
treatment for relief of aching and better support from 
orthotics.  He wore special orthopedic shoes.  The examiner 
noted the feet were identical in shape and symptoms, with 
some straightening of the medial longitudinal arch and slight 
pronation of the hind foot.  He had some tenderness on 
squeezing the forefoot across the metatarsals and over the 
Achilles tendon.  There was no tenderness over the calves.  
He was well muscled on the calves and quadriceps.  He was 
able to stand on tiptoes without increasing pain and he 
walked with a slight wide short step.  There was no unusual 
shoe wear pattern or breakdown of calluses from weight 
bearing.  He had no notable deformity of the toes or 
significant degree of valgus.  The diagnosis was pes planus, 
bilateral, symptomatic with Achilles tendonitis, mild.

X-rays revealed mild degenerative changes, bilaterally.  
There was no acute bony process identified.  He had pes 
planus, posterior calcaneal spurs, and hammertoes, 
bilaterally.  The soft tissue was unremarkable.  The examiner 
opined that:

In answer to question, this veteran 
apparently left service without 
significant disability secondary to flat 
feet.  Over the years, he has had some 
progression of symptoms.  This is 
consistent with more natural progression 
of his malady.  I do not believe evidence 
of record indicates that condition of 
flat feet itself was significantly 
worsened by his period of military 
service.

In a rating decision in April 2002, the RO granted an 
increased rating from 10 percent to 30 percent for tinea 
pedis and tinea unguium.  The effective date was October 18, 
1999, the date the veteran's claim was received by the RO.

The medical records include extensive treatment records for 
several physical and psychiatric disorders.  The file also 
contains several statements from a VA treating physician who 
noted the veteran was under his care for foot conditions, 
including:

March 1995-  I have examined (the 
veteran's) service medical record and 
have found that the condition of his feet 
predated his entrance to the service and 
were aggravated by the conditions under 
which he was working at the time.

April 1995-  I have examined his medical 
records and have concluded that his 
present foot problems, i.e. the extreme 
dryness of the skin, the erythema, and 
the painful, cracking skin are exactly 
those that he was being treated for 
during his time in the service and seem 
to have been worsened by his duties in 
the service...

September 1995-  He is currently being 
treated for an intractable foot problem 
for which podiatry evaluation is 
essential.  I have reviewed his service 
records and have determined that the 
problem has existed since his time in the 
service.....

Service connection for bilateral pes planus.  The veteran 
contends that any pre-existing pes planus was aggravated by 
service, particularly during physical training in military 
boots while in basic training.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only conditions recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (2003).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Board notes that 38 C.F.R. § 4.57 provides that it is 
essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is a congenital abnormality that 
is not compensable.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).

As indicated, examination for enlistment in June 1966 noted 
pes planus.  Therefore, the veteran is not entitled to the 
presumption of soundness with regard to this disability.  
Service records do not establish that the veteran's mild pes 
planus increased in severity during his time on active duty.  
The evidence of record establishes that he had mild pes 
planus at enlistment and that he has a current diagnosis of 
pes planus.  The Board also notes that the separation from 
service examination was silent as to any pes planus 
condition.  

A veteran is normally considered to be competent to report 
symptomatology during service; he is not competent to render 
an opinion regarding aggravation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The issue of whether the veteran's 
pre-existing pes planus increased in severity during service 
is a medical one and therefore, it is necessary to consider 
the medical opinions of record.

In reviewing the medical opinions of record, the Board does 
not find the treating VA physician's opinions probative.  The 
opinions do not identify that they refer to pes planus.  It 
appears that they address instead the veteran's service-
connected tinea pedis and tinea unguium.  These opinions are 
general in nature and do not clearly suggest that the 
veteran's pes planus was aggravated during his active 
military service.

The Board assigns less probative value to the treating VA 
physician's opinions because they are not supported by 
adequate rationale and there is no indication that the 
physician is even referring to pes planus in his opinions.  

The VA examiner in the March 2002 VA foot examination had the 
opportunity to review the claims folder as well as to examine 
the veteran. The examiner noted that the veteran entered 
service with flat feet.  He noted the feet were identical in 
shape and symptoms, with some straightening of the medial 
longitudinal arch and slight pronation of the hind foot.  
There was no unusual shoe wear pattern or breakdown of 
calluses from weight bearing.  He had no notable deformity of 
the toes or significant degree of valgus.  The examiner 
opined that the veteran left service without significant 
disability secondary to flat feet.  Over the years, he had 
had some progression of symptoms which was consistent with 
more natural progression of his malady.  Finally he stated 
that, "I do not believe evidence of record indicates that 
condition of flat feet itself was significantly worsened by 
his period of military service."

The examiner discussed the veteran's service and medical 
history in detail and provided adequate and reasoned 
rationale for his opinion that the veteran's pre-existing pes 
planus was not aggravate in service. 

The Board finds the March 2002 VA opinion to be highly 
probative.  The opinion provided was definitive and supported 
by adequate rationale.  Upon complete review of the claims 
folder, the Board concludes that the weight of the evidence 
establishes that the veteran's pre-existing mild pes planus 
did not increased in severity during his period of active 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral pes planus, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West 2002).


Increased rating - Tinea Pedis and Tinea Unguium.  The 
veteran's tinea pedis and tinea unguium disorder is currently 
rated as 30 percent disabling under Diagnostic Code 7806 for 
dermatitis and eczema.  The diagnostic criteria for rating 
skin disabilities were changed, effective from August 30, 
2002.  See 67 Fed. Reg. 49590 (2002).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); VAOPGCPREC. 7-2003 (November 19, 2003).

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2003).  

Under the rating criteria in effect prior to the regulatory 
changes, a 10 percent rating was warranted for exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was for constant 
exudation or itching, extensive lesions, or marked 
disfigurement from the condition.  A 50 percent rating was 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
manifestations are exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  

The February 2003 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of those changes.  Therefore, no prejudice to the 
veteran exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

In a September 2000 VA examination, the examiner noted that 
the veteran had had multiple problems with his feet since 
service including swelling and breakdown of skin on the soles 
of the feet.  He had been prescribed with various topical 
anti-fungal creams, which were not very effective.  The 
examiner noted a moderate amount of bilateral erythema on the 
soles of his feet, as well as a significant amount of 
subungual debris under his toenails, with some erythema and 
mild scaling on the side of his feet.  

In a March 2002 VA skin examination, the examiner noted full 
nail involvement of the bilateral great toes which were 
dystrophic and hypherthrophic.  There was onycholysis, 
scaling and fissuring of the plantar aspects of both feet 
with multiple vesicles.  Previous fungal cultures of both 
feet and toenails were positive.  The diagnosis was tinea 
unguium and tinea pedis as well as dishydrotic eczema of the 
feet.  Soft tissue was unremarkable. 

VA outpatient treatment records also reflect treatment for 
his foot skin disorder.  In April and December 2002, he 
underwent a debridement of the distal portion of the lateral 
nail border and all mycotic toenails.  No erythema or 
associated abscess was noted.  Subsequent outpatient 
treatment records reflect ongoing debridement of the mycotic 
toenails.

Overall, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected skin 
disability.  The record does not reveal ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or manifestations which are exceptionally 
repugnant, as would warrant a 50 percent rating under the old 
criteria.  According to the various VA examination results, 
the veteran's skin disability is characterized by a moderate 
amount of bilateral erythema on the soles of his feet, a 
significant amount of subungual debris under his toenails, 
with some erythema and mild scaling on the side of his feet, 
as well as onycholysis, scaling, and fissuring of the plantar 
aspects of both feet with multiple vesicles. 

The March 2002 VA examination does not reveal ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations, or manifestations which are exceptionally 
repugnant.  Therefore, a 50 percent rating under the former 
criteria for skin disabilities is not warranted.  

Next, the preponderance of the evidence is against an 
increased rating under the revised criteria for skin 
disabilities.  No medical examiner has suggested the 
veteran's dermatitis affects more than 40 percent of the 
entire body or more than 40 percent of exposed areas.  
Although he uses various medications for physical and 
psychological disorders as well as for his foot related 
disability, he has not had to utilize such systemic therapy 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period for his foot skin disorder.  
Therefore, a 60 percent rating is not warranted under the 
revised criteria for skin disabilities.  

Other criteria for the evaluation of skin disabilities has 
been considered by the Board; however, the medical record 
does not support consideration of the veteran's service-
connected foot skin disorder under other diagnostic criteria.  
The evidence does not indicate any underlying tissue, bone, 
or muscle impairment, or gross disfigurement, as would 
warrant evaluation under either the former or current 
criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 
(2003).  

In conclusion, the preponderance of the evidence is against 
an increased rating in excess of 30 percent for the veteran's 
service-connected skin disorder of his feet under either the 
former or revised criteria for skin disabilities.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Earlier Effective Date Claim.  The law provides that service 
connection may be established as of the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2); see also 38 U.S.C.A. § 5110(a).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).  The actual payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31. 

Unappealed decisions of the RO are final and may be reopened 
only upon receipt of additional evidence which, under 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  For 
reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a).  A "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  "Date of receipt" means the date on which a claim, 
information or evidence was received by the VA.  
38 C.F.R. § 3.1(r).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

In the instant case, the record reveals that the veteran 
filed a claim for service connection for a foot disorder in 
September 1992.  In a December 1992 rating decision, service 
connection for tinea pedis and tinea unguium was denied.  The 
veteran was advised of this decision and his appeal rights by 
a letter dated in January 1993.  He did not appeal and the 
decision became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

On December 2, 1994, the RO received the veteran's claim, 
"to reopen my claim for service connected feet."  Based on 
findings from a February 1998 VA examination and June 1998 
addendum to the examination, the RO established service 
connection for tinea pedis and tinea unguium, effective 
December 2, 1994.  That date was the date the RO received the 
veteran's reopened claim.  

The veteran has argued that he filed his claim for service 
connection in September 1992, and this should be the 
effective date of service connection.  However, the effective 
date of an award of service connection is not based on the 
date of the earliest claim for service connection, but on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377 (1999); see also Hazan v. Gober, 10 Vet. App. 
511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); 
Wright v. Gober, 10 Vet. App. 343 (1997).  Because the 
veteran had not appealed the December 1992 rating decision 
denying service connection, that decision became final.  

It is clear that the effective date of compensation, based on 
a claim reopened with new and material evidence after a final 
disallowance, can be no earlier than the date of receipt of 
the claim to reopen.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  More 
recently, in Leonard v. Principi, 17 Vet. App. 447 (2004), 
the Court stated, regarding claims to reopen prior denials of 
earlier effective dates, "any such claim to reopen could not 
lead to an earlier effective date."  Leonard at 451.  The 
Court further acknowledged that the finality of a prior 
denial of an earlier effective date could only be challenged 
by either the reopening of the issue, based on the submission 
of new and material evidence, or a claim of clear and 
unmistakable error within the prior denial.  Leonard at 451 
[citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc)].  "Of the two, only [a claim of clear and 
unmistakable error] could conceivably result in an earlier 
effective date."  Id. [citing Flash v. Brown, 8 Vet. 
App. 332, 334 (1995)].  

After reviewing the record, the Board is unable to find a 
basis for establishing an earlier effective date for service 
connection for tinea pedis and tinea unguium.  As it is clear 
that the effective date of compensation, based on a claim 
reopened with new and material evidence after a final 
disallowance, can be no earlier than the date of receipt of 
the claim to reopen, the veteran's claim must be denied.  38 
U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q), (r).  Lapier v. 
Brown, 5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to a rating in excess of 30 percent for tinea 
pedis and tinea unguium is denied.

Entitlement to an effective date earlier than December 2, 
1994, for the grant of service connection for tinea pedis and 
tinea unguium is denied.


REMAND

The appeal as to the claim of entitlement to TDIU is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following:

With regard to the issue of entitlement 
to TDIU, the appellant and his 
representative should be furnished a 
Statement of the Case (SOC) and be given 
the opportunity to respond thereto.  The 
appellant should be notified of the time 
limit within which a substantive appeal 
must be filed and informed that the Board 
will not consider this issue unless a 
timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



